Form NTCRFBK




                                   UNITED STATES BANKRUPTCY COURT
                                     California Northern Bankruptcy Court


In re Debtor(s):                                                        Case No.: 20−41288 WJL 13
                                                                        Chapter: 13
Carol Lee DePuydt−Meier
aka Carole DePuydt Meier
aka Carol D. Meier
dba Boneyard Furniture

                NOTICE OF REFERRAL OF APPEAL TO BANKRUPTCY APPELLATE PANEL


To All Parties:

You are hereby notified the enclosed Notice of Appeal has been filed by Carol Lee DePuydt−Meier with the Clerk of
the Bankruptcy Court. Pursuant to orders of the Judicial Council of the Ninth Circuit and the United States District
Court for this district, this appeal is referred to the United States Bankruptcy Appellate Panel of the Ninth Circuit
(BAP).


Dated: 1/6/21


                                                   Edward J. Emmons
                                                   Clerk of Court
                                                   United States Bankruptcy Court


                                                   By: Tom Prorok
                                                         Deputy Clerk



NOTICE FROM CLERK OF 9TH CIRCUIT BAP: For all cases opened at the BAP beginning February 1, 2015,
all excerpts of record must be filed electronically and no paper copies will be necessary. In all other cases effective
immediately any attorney or other electronic filer may file the excerpts electronically without submitting paper copies.
Please see Rule 3 of the Administrative Order Regarding Electronic Filing in BAP Cases available on the BAP
website at www.ca9.uscourts.gov/bap/.




      Case: 20-41288         Doc# 126       Filed: 01/06/21      Entered: 01/06/21 09:20:05           Page 1 of
                                                         1
